[Cite as In re M.A.-L., 2015-Ohio-4816.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




IN THE MATTER OF:                                :

                 M.A.-L., et al.                 :      CASE NO. CA2015-07-129

                                                 :             OPINION
                                                               11/23/2015
                                                 :

                                                 :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                             Case No. JN2013-0404



Richard N. Koehler II, 6 South Second Street, Suite 205, Hamilton, Ohio 45011, guardian ad
litem

Nicole M. Stephenson, 30 North "D" Street, Hamilton, Ohio 45013, attorney for children

Heather Felerski, P.O. Box 181342, Fairfield, Ohio 45018, for appellant, J.A.

Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Fl., Hamilton, Ohio 45011, for appellee, Butler County
Children Services



        RINGLAND, J.

        {¶ 1} Appellant, the biological mother (Mother) of M.A.L, J.A.L., and K.A., appeals a

decision of the Butler County Court of Common Pleas, Juvenile Division, granting permanent

custody of the children to appellee, the Butler County Department of Job and Family Services
                                                                               Butler CA2015-07-129

(BCDJFS). For the reasons detailed below, we affirm.

       {¶ 2} On July 23, 2013, BCDJFS filed a complaint alleging appellant's children were

abused, neglected, and dependent children. At the time, the children were between the ages

of seven years and 18 months. The complaint alleged that Mother was abusing drugs,

neglecting her children by maintaining a dirty home, and failing to provide food and medical

care. The children were removed from the home after authorities went to the residence to

perform a welfare check on the children, and discovered that Mother had left the children

alone. It was alleged that Mother had fled through an upstairs window when the authorities

arrived because she had an outstanding warrant for her arrest. The children were eventually

placed in the temporary custody of BCDJFS.

       {¶ 3} At a pretrial hearing, Mother stipulated that the children were dependent and

the abuse and neglect allegations were dismissed. In addition, the juvenile court found the

father of M.A.L. and J.A.L. to be in default. Thereafter, the juvenile court adopted a case

plan and ordered a home study to be completed for maternal grandmother. However,

maternal grandmother failed that home study and was denied placement because she

previously had nonrelative children removed from her home and had a history of allowing

inappropriate people to move into her residence.

       {¶ 4} On May 2, 2014, K.A.'s father made his first appearance and was ordered to

participate in a substance abuse assessment.1 In addition, Mother was ordered to complete

a second substance abuse assessment because she tested positive for cocaine and had two

prior possession charges.

       {¶ 5} On October 7, 2014, BCDJFS filed a motion for permanent custody for the

children. The juvenile court held a pretrial hearing on January 22, 2015, which Mother and


1. K.A.'s father had recently completed a prison sentence related to his conviction for the possession and
trafficking of heroin.
                                                   -2-
                                                                                 Butler CA2015-07-129

both fathers failed to appear.2 Therefore, the juvenile court found Mother and both fathers to

be in default.

        {¶ 6} During the pendency of these proceedings, Mother was charged with

possession of heroin in violation of R.C. 2925.11, a fifth-degree felony and was involved with

the drug court. Later, Mother was charged with a violation of her community control and was

ordered to serve a stated prison term of 12 months.

        {¶ 7} Approximately one month after her sentencing hearing, on March 3, 2015,

Mother filed a motion requesting the children be placed in the legal custody of their maternal

grandmother and asked that maternal grandmother be permitted to proceed in her place.

Likewise, maternal grandmother filed a request to be joined as a party and considered for

placement as the children's legal custodian. In addition, maternal grandmother requested a

continuance, which was renewed by Mother at the March 11, 2015 permanent custody

hearing. The juvenile court denied Mother's request for a continuance and also denied the

motion requesting legal custody to maternal grandmother with respect to M.A.L. and J.A.L.

because the motion was untimely filed and was not served on their father. However, the

juvenile court permitted Mother to pursue the legal custody motion with regard to K.A., as the

child's father had waived service.

        {¶ 8} During the permanent custody hearing, the state presented the testimony of a

BCDJFS caseworker, the children's therapist, and the children's foster mother.                          The

caseworker testified that the children were placed in their current foster home in September

2013 and were healthy, happy, and comfortable in that arrangement. During the pendency of

the case Mother had failed to complete her case plan requirements, had failed drug tests,




2. The father of M.A.L. and J.A.L. was convicted of aggravated possession of drugs, possession of heroin, and
felonious assault. He was sentenced to four years imprisonment during a sentencing hearing held while these
proceedings were ongoing.
                                                    -3-
                                                                       Butler CA2015-07-129

and was incarcerated at the time of the permanent custody hearing. In addition, although the

caseworker testified that maternal grandmother and the children were bonded with one

another, she explained that maternal grandmother had failed her home study and placement

with her would not be appropriate.

       {¶ 9} Next, the state called the foster mother who testified that the children had

excelled in their placement and had demonstrated significant improvements in their behavior

and social interactions. The foster mother testified that the children are well-bonded with the

family and she and her husband would seek to adopt the children if BCDJFS were granted

permanent custody.

       {¶ 10} Finally, the state presented the testimony of the children's therapist who

testified that the children had exhibited significant improvement during their placement with

the foster family and were more open and less anxious around other people. Furthermore,

the children's therapist testified that the foster parents have demonstrated an ability to place

the children's needs first and have provided the children with a healthy and positive

environment.

       {¶ 11} Mother's sole witness was maternal grandmother who testified that she would

like legal custody of the children because Mother was presently incarcerated. In her

testimony, maternal grandmother explained that she was well-bonded with the children and

regularly attended the children's basketball games and other extracurricular activities.

Although it was undisputed that the children have a strong bond with their maternal

grandmother, there was also evidence that maternal grandmother lacked insight into the

concerns related to this case.

       {¶ 12} Following the presentation of evidence, the juvenile court granted the motion for

permanent custody. Mother then filed objections to the magistrate's decision, which were

overruled. Mother now appeals the decision of the juvenile court, raising a single assignment
                                              -4-
                                                                      Butler CA2015-07-129

of error for review.

       {¶ 13} THE COURT ERRED IN DENYING THE CONTINUANCE REQUESTED BY

APPELLANT TO PERFECT SERVICE ON A PREVIOUSLY FILED MOTION FOR LEGAL

CUSTODY TO A RELATIVE.

       {¶ 14} In her sole assignment of error, Mother argues the trial court abused its

discretion when it denied her request for a continuance in order to properly serve the motion

for legal custody on all parties. In so doing, Mother claims the denial of her continuance

prevented the juvenile court from fully considering the best interests of the minor children.

We disagree.

       {¶ 15} An appellate court will not reverse a trial court's decision denying a motion for

continuance absent an abuse of discretion. In re D.K.W., 12th Dist. Clinton No. CA2014-02-

001, 2014-Ohio-2896, ¶ 13. The factors a trial court should consider in ruling on such a

motion include the length of the delay requested; the inconvenience to other litigants,

witnesses, opposing counsel and the trial court; whether the requested delay is for a

legitimate reason or dilatory and contrived; whether the party requesting the continuance

contributed to the circumstances giving rise to the requested continuance; and any other

factor relevant to the particular facts and circumstances of the case. In re D.C., 12th Dist.

Fayette No. CA2015-03-006, 2015-Ohio-3178, ¶ 14. Additionally, Juv.R. 23 provides that

"[c]ontinuances shall be granted only when imperative to secure fair treatment for the

parties."

       {¶ 16} In the present case, the permanent custody hearing was scheduled for March

11, 2015. On March 3, 2015, eight days prior to the permanent custody hearing, Mother filed

a motion requesting the juvenile court to consider placement of the children in the legal

custody of maternal grandmother. A separate motion to continue was filed on behalf of

maternal grandmother the following day. The juvenile court denied the motion on the
                                              -5-
                                                                                   Butler CA2015-07-129

grounds that this matter had been pending for nearly 20 months, Mother failed to perfect

service on the children's fathers, and the children needed finality.3

        {¶ 17} Based upon our review, we find that the juvenile court did not abuse its

discretion in denying Mother's late request for a continuance. At the time of the request for a

continuance, the case was 20 months old and the children had been placed in the temporary

custody of their foster family since July of 2013. The record reflects that Mother was

sentenced to a prison term on February 3, 2015, yet failed to file a suggestion of legal

custody with maternal grandmother until approximately one week from the date of the final

hearing. See In re D.K.W., 2014-Ohio-2896 at ¶ 15 (no abuse of discretion in denying late

request for a continuance). Furthermore, the record reflects that maternal grandmother had

failed an initial home study regarding placement of the children and had not requested an

updated home study. The reasons for denial of the home study included the fact that

maternal grandmother had a history of residing with inappropriate individuals and previously

had two unrelated children removed from her custody due to her failure to follow court orders.

Accordingly, we find the trial court did not err in denying a continuance and we overrule

Mother's assignment of error to the contrary.

        {¶ 18} In overruling Mother's sole assignment of error, we also find the trial court's

decision awarding temporary custody of the children to BCDJFS was supported by the weight

of the evidence and was in the children's best interest. As this court has previously stated,

"[b]efore a natural parent's constitutionally protected liberty interest in the care and custody of

his child may be terminated, the state is required to prove by clear and convincing evidence

that the statutory standards for permanent custody have been met." In re K.W., 12th Dist.




3. Although the juvenile court denied the request for a continuance, the court did allow maternal grandmother to
present evidence regarding her motion for legal custody with respect to K.A. because K.A.'s father had waived
the service requirement.
                                                      -6-
                                                                        Butler CA2015-07-129

Butler No. CA2015-06-124, 2015-Ohio-4315, ¶ 11. An appellate court's review of a juvenile

court's decision granting permanent custody is limited to whether sufficient credible evidence

exists to support the juvenile court's determination. In re M.B., 12th Dist. Butler Nos.

CA2014-06-130 and CA2014-06-131, 2014-Ohio-5009, ¶ 6. A reviewing court will reverse a

finding by the juvenile court that the evidence was clear and convincing only if there is a

sufficient conflict in the evidence presented. Id.

       {¶ 19} Pursuant to R.C. 2151.414(B)(1), a court may terminate parental rights and

award permanent custody to a children services agency if it makes findings pursuant to a

two-part test. In re G.F., 12th Dist. Butler No. CA2013-12-248, 2014-Ohio-2580, ¶ 9. First,

the court must find that the grant of permanent custody to the agency is in the best interest of

the child, utilizing, in part, the factors of R.C. 2151.414(D). In re D.K.W., 12th Dist. Clinton

No. CA2014-02-001, 2014-Ohio-2896, ¶ 21. Second, the court must find that any of the

following apply: (1) the child is abandoned; (2) the child is orphaned; (3) the child has been in

the temporary custody of the agency for at least 12 months of a consecutive 22-month

period; (4) where the preceding three factors do not apply, the child cannot be placed with

either parent within a reasonable time or should not be placed with either parent; or (5) the

child or another child in the custody of the parent from whose custody the child has been

removed, has been adjudicated an abused, neglected, or dependent child on three separate

occasions. R.C. 2151.414(B)(1)(a)-(e); In re C.B., 12th Dist. Clermont No. CA2015-04-033,

2015-Ohio-3709, ¶ 10. Only one of those findings must be met for the second prong of the

permanent custody test to be satisfied. In re A.W., 12th Dist. Fayette No. CA2014-03-005,

2014-Ohio-3188, ¶ 12.

       {¶ 20} In this case, it is undisputed that the children had been in the temporary

custody of BCDJFS for more than 12 months of a consecutive 22-month period as of the

date the agency filed for permanent custody, and therefore we will address the best interest
                                               -7-
                                                                        Butler CA2015-07-129

factors considered in the award of permanent custody. R.C. 2151.414(D)(1) provides that in

considering the best interest of a child in a permanent custody hearing:

              [T]he court shall consider all relevant factors, including, but not
              limited to the following:

              (a) The interaction and interrelationship of the child with the
              child's parents, siblings, relatives, foster caregivers and out-of-
              home providers, and any other person who may significantly
              affect the child;

              (b) The wishes of the child, as expressed directly by the child or
              through the child's guardian ad litem, with due regard for the
              maturity of the child;

              (c) The custodial history of the child, including whether the child
              has been in the temporary custody of one or more public children
              services agencies or private child placing agencies for twelve or
              more months of a consecutive twenty-two month period * * *;

              (d) The child's need for a legally secure permanent placement
              and whether that type of placement can be achieved without a
              grant of permanent custody to the agency;

              (e) Whether any of the factors in divisions (E)(7) to (11) of this
              section apply in relation to the parents and child.

       {¶ 21} In granting the motion for permanent custody, the juvenile court considered

each of the best interest factors in light of the evidence presented at the hearing. With

respect to R.C. 2151.414(D)(1)(a), the juvenile court found that the respective fathers had not

maintained regular contact with the children through their lives and were both found to be in

default during these proceedings. In addition, the father of M.A.L. and J.A.L. was sentenced

to a four-year prison term for drug offenses beginning in November of 2013. Mother,

likewise, is currently serving a period of incarceration. The court also found that the children

are very bonded with their foster parents, who have expressed a desire to adopt the children

should permanent custody be granted to BCDJFS.

       {¶ 22} In its consideration of R.C. 2151.414(D)(1)(b), the juvenile court indicated that it

did not conduct an in camera review of the children, but the children's attorney did reflect

                                               -8-
                                                                        Butler CA2015-07-129

their wishes. The juvenile court also considered the report and recommendation of the GAL,

who recommended the children be placed in the permanent custody of BCDJFS.

       {¶ 23} With respect to R.C. 2151.414(D)(1)(c), the juvenile court reviewed the

custodial history of the children and found the children had been in the temporary custody of

BCDJFS for 12 months of a consecutive 22-month period according to the statutory

definition.

       {¶ 24} In considering R.C. 2151.414(D)(1)(d), the juvenile court found the children are

in need of a legally secure placement, the agency can provide the necessary legally secure

placement, and such placement is the only way the children's needs can be achieved. The

juvenile court found that Mother is not in a position to assume her parental responsibilities.

Mother is currently incarcerated and has failed to adequately and timely address her

substance abuse issues. Although Mother did participate in a parenting program, she failed

to complete any of the case plan services set in place to assist with reunification and failed to

complete substance abuse treatment.

       {¶ 25} Furthermore, while there was testimony to suggest the children are bonded with

their maternal grandmother, the juvenile court also found that it was not in the children's best

interest to be placed with her.       Specifically, the juvenile court noted that maternal

grandmother has not passed a home study to receive the temporary custody of the children.

The court noted that maternal grandmother had two nonrelative children involuntarily

removed from her custody due to her failure to follow court orders, and she had a history of

having inappropriate individuals live with her. Additionally, the court noted concerns about

maternal grandmother's lack of insight into the sanitary conditions of Mother's house and

substance abuse issues related to the initial complaint to the agency.

       {¶ 26} Finally, with respect to R.C. 2151.414(D)(1)(e), the juvenile court found that

both of the respective fathers in this matter have not had any contact with the children for
                                               -9-
                                                                       Butler CA2015-07-129

more than 90 days and have abandoned them as a matter of law.

       {¶ 27} Based on these findings, the juvenile court found by clear and convincing

evidence that it was in the children's best interest to grant permanent custody to BCDJFS.

We have carefully and thoroughly reviewed the evidence in this case and find that the

juvenile court's determination regarding the best interest of the children is supported by clear

and convincing evidence and was not against the manifest weight of the evidence. At the

time of the permanent custody hearing, the children had been in the temporary custody of the

children for nearly 20 months and Mother was incarcerated. Although there was testimony

that the children were bonded with maternal grandmother, the trial court, as noted above,

addressed its reservations with placing the children with her. Among other things, the trial

court considered that maternal grandmother had failed to complete a satisfactory home study

and also had a history with children's services. While in foster care, the children have been

provided a stable and comfortable environment and have become bonded with their foster

parents. In light of the foregoing, we find the juvenile court's decision was not against the

manifest weight of the evidence and find no error in the juvenile court's decision to grant

permanent custody of the children to BCDJFS. Mother's sole assignment of error is

overruled.

       {¶ 28} Judgment affirmed.


       PIPER, P.J., and HENDRICKSON, J., concur.




                                             - 10 -